DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21, 25 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent No. 7092888 to McCarthy et al. (“McCarthy”).
As to claims 1, 8, 15, McCarthy discloses a method, a virtual assistant server, and a non-transitory computer-readable medium, the method comprising: managing communications, by a virtual assistant server, based on routing decisions determined by a model using one or more call parameters corresponding to calls redirected from an interactive voice response server [column 7 lines 52-60: associate unique identifier to call, “route the caller to an agent or an automated fulfillment”, also see column 14 lines 45-54: unique identifier to label callers]; determining, by the virtual assistant server, a fulfillment parameter corresponding to each of the redirected calls [column 7 lines 50-61, column 14 lines 29-44]; creating, by the virtual assistant server, a transcript of each of the redirected calls comprising the one or more call parameters, the routing decision, and the fulfillment parameter [column 7 line 50 to column 8 line 30, also see column 14 line 55 to column 15lin 20]; and training, by the virtual assistant server, the model using the transcripts [column 7 line 50 to column 8 line 30, column 15 lines 21-41: “a call topic determined by the agent for a call routed to the agent and, a true topic entry unit for entry of a call topic gathered from querying the caller regarding the true topic of a call, for a call routed to automated fulfillment, the annotated topic information, together with the associated unique call identifier, being supplied to the training database together with the associated unique call identifier”]. McCarthy discloses a system for unsupervised training of a natural language call routing system. The call routing system is adapted to associate a unique identifier [similar to claimed call parameter] to an incoming call. Further, a topic classifier adapted to identify a topic from the text output by the first speech recognizer, and a call router adapted to route [[routing decision] the caller to an agent or an automated fulfillment in accordance with the identified [identified topic is similar to claimed fulfillment parameter] topic [see column 7 line 50 to column 8 line 20]. 
As to claims 2, 9, 16, McCarthy discloses wherein the one or more call parameters comprise: a caller number, a caller location, a called number, a call status, a call waiting time, one or more called number identification parameters, one or more caller identification parameters, one or more caller preferences, an input mechanism identifier, a message, or one or more options selected during an interaction with the interactive voice response server [column 7 lines 50-60, column 14 lines 45-54: Unique identifier to label callers, also see Fig. 4A].
As to claims 3, 10, 17, McCarthy discloses wherein the routing decisions comprise an intelligent communication mode to route the redirected call to [column 7 lines 58-60: a call router adapted to route the caller to an agent or an automated fulfillment…”].
As to claims 4, 11, 18, McCarthy discloses wherein the intelligent communication mode comprises chat, communication with an intelligent agent device, voice, email, or SMS [column 7 lines 52-55, also see Fig. 4A: “incoming call”, “inbound call” same as communication with voice].
As to claims 5, 12, 19, McCarthy discloses outputting, by the virtual assistant server, responses in an intelligent communication mode based on the routing decisions [column 7 lines 58-60: a call router adapted to route the caller to an agent or an automated fulfillment…”].
As to claims 6, 13, 20, McCarthy discloses wherein at least a part of managing communications comprises outputting responses in an intelligent communication mode based on the one or more call parameters [column 4 lines 45-51, lines 58-60].
As to claims 7, 14, 21, McCarthy discloses wherein the transcripts further comprise textual data from a conversation with a human agent [column 15 lines 1-18].
As to claim 25, McCarthy discloses a method comprising: receiving, by a virtual assistant server, call parameters corresponding to calls redirected from an interactive voice response server [column 7 lines 52-60: associate unique identifier to call, also see column 14 lines 45-54: unique identifier to label callers]; routing, by the virtual assistant server, the redirected calls to an agent device based on routing decisions made by a model using the call parameters [column 7 lines 52-60: associate unique identifier to call, “route the caller to an agent or an automated fulfillment”, also see column 14 lines 45-54: unique identifier to label callers]; receiving, by the virtual assistant server, a fulfillment parameter and textual conversation data of each redirected call from the agent device [column 7 lines 50-61, column 14 lines 29-44]; and training, by the virtual assistant server, a predictive model using the call parameters, the routing decisions, the textual conversation data, and the fulfillment parameters [column 7 line 50 to column 8 line 30, also see column 14 line 55 to column 15 line 41: “a call topic determined by the agent for a call routed to the agent and, a true topic entry unit for entry of a call topic gathered from querying the caller regarding the true topic of a call, for a call routed to automated fulfillment, the annotated topic information, together with the associated unique call identifier, being supplied to the training database together with the associated unique call identifier”]. McCarthy discloses a system for unsupervised training of a natural language call routing system. The call routing system is adapted to associate a unique identifier [similar to claimed call parameter] to an incoming call. Further, a topic classifier adapted to identify a topic from the text output by the first speech recognizer, and a call router adapted to route [[routing decision] the caller to an agent or an automated fulfillment in accordance with the identified [identified topic is similar to claimed fulfillment parameter] topic [see column 7 line 50 to column 8 line 20].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. 7,092,888 to McCarthy et al. (“McCarthy”) in view of U.S. Patent No. 20210056113 to Mac an tSaoir et al. (“Mac”).  
As to claim 22, McCarthy discloses a method comprising: receiving, by a virtual assistant server, one or more call parameters corresponding to calls redirected from an interactive voice response server [column 7 lines 52-60: associate unique identifier to call, also see column 14 lines 45-54: unique identifier to label callers]; for each redirected call: inputting, by the virtual assistant server, the one or more call parameters to the model which determines a routing decision based on the one or more call parameters [column 7 lines 52-60: “route the caller to an agent or an automated fulfillment…”], managing, by the virtual assistant server, communication based on the routing decision [column 4 lines 45-51, lines 58-60, column 7 lines 50-60]; determining, by the virtual assistant server, a fulfillment parameter corresponding to the redirected call [column 7 lines 50-61, column 14 lines 29-44]; and training, by the virtual assistant server, a predictive model using the one or more call parameters, the routing decision, and the fulfillment parameter corresponding to each redirected call [column 7 line 50 to column 8 line 30, column 15 lines 21-41: “a call topic determined by the agent for a call routed to the agent and, a true topic entry unit for entry of a call topic gathered from querying the caller regarding the true topic of a call, for a call routed to automated fulfillment, the annotated topic information, together with the associated unique call identifier, being supplied to the training database together with the associated unique call identifier”]. McCarthy discloses a system for unsupervised training of a natural language call routing system. The call routing system is adapted to associate a unique identifier [similar to claimed call parameter] to an incoming call. Further, a topic classifier adapted to identify a topic from the text output by the first speech recognizer, and a call router adapted to route [[routing decision] the caller to an agent or an automated fulfillment in accordance with the identified [identified topic is similar to claimed fulfillment parameter] topic [see column 7 line 50 to column 8 line 20].
McCarthy does not expressly disclose selecting a model based on the availability of training data.   
In the same or similar field of invention, Mac discloses the feature of selecting a model based on the availability of training data [Mac paragraph 0052: “The type of model used may vary, dependent upon the available training data”].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify McCarthy to have feature of selecting a model based on the availability of training data as taught by Mac.  The suggestion/motivation would have been to provide techniques for supplementing submitted user input data for improved task performance [Mac paragraph 0001].  
As to claim 23, Mac discloses wherein the model is a rule based model or the predictive model [paragraph 0052]. In addition, the same motivation is used as the rejection of claim 22.
As to claim 24, Mac discloses wherein the rule based model is selected when the training data is not available and the predictive model is selected when the training data is available [paragraph 0052]. In addition, the same motivation is used as the rejection of claim 22.

	
	
	
	
	



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTIM G SHAH/Primary Examiner, Art Unit 2652